
	
		I
		112th CONGRESS
		2d Session
		H. R. 4420
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic
		  filament tow.
	
	
		1.Certain acrylic filament
			 tow
			(a)In
			 generalHeading 9902.40.21 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 acrylic filament tow) is amended—
				(1)by striking
			 1.2% and inserting Free; and
				(2)by striking
			 12/31/2012 and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
